       Case: 1:21-cv-00135 Document #: 12 Filed: 02/23/21 Page 1 of 4 PageID #:90




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

                                                           )    Case No. 1:21-cv-00135
                                                           )
    In re Clearview AI, Inc. Consumer Privacy              )    Judge Sharon Johnson Coleman
    Litigation
                                                           )
                                                                Magistrate Judge Maria Valdez
                                                           )


            PLAINTIFF ANTHONY HALL’S MEMORANDUM IN SUPPORT OF
               SCOTT R. DRURY’S APPOINTMENT AS LEAD COUNSEL

     Plaintiff, Anthony Hall, through counsel, files this memorandum in support of Scott R.

Drury’s application for Lead Counsel in the above-captioned matter. Mr. Drury has displayed

impressive leadership, professionalism, and command of the procedural and substantive law that

will determine the outcome of this complex litigation.

     Mr. Hall filed his own lawsuit alleging claims against Clearview in February 2020. In the

weeks that followed, Mr. Drury – who had filed the Mutnick case (the first-filed of all of the now

consolidated cases) three weeks prior – contacted Mr. Hall’s counsel to introduce himself and his

case, establish communication, and to offer help and collaboration as the cases progressed.

     Neighborhood Legal and co-counsel Community Lawyers represent Mr. Hall. Both are small

firms which focus on various aspects of consumer law, including claims brought under the Fair

Debt Collection Practices Act, The Fair Credit Reporting Act, the Illinois Consumer Fraud Act,

and the Illinois Biometric Information Privacy Act. Counsel for Hall currently represent

plaintiffs in multiple BIPA individual and class actions in the Northern District of Illinois and

Circuit Court of Cook County, as well as in arbitration.1 Counsel in Hall also represent the


1
 See, e.g., Brewer v. Pepperidge Farm, Inc., 21-cv-535, (N.D. IL)(CAFA class action, biometric timeclock);
Webber v. CoWorx Staffing Services, LLC, 21-cv-251, (N.D. IL)(CAFA class action, biometric access control);
      Case: 1:21-cv-00135 Document #: 12 Filed: 02/23/21 Page 2 of 4 PageID #:91




plaintiff in a CAFA class action case involving the use of Clearview’s technology by a third-

party: Carmean v. Macy's Retail Holdings, Inc., 20-cv-4589, (N.D. Ill.), currently pending before

Judge Marvin Aspen. Michael Drew, founder of Neighborhood Legal and lead counsel in the

Hall and Macy’s has a background in software engineering and cybersecurity. Mr. Drew looks

forward to working with the diverse coalition of plaintiffs and counsel that Mr. Drury has

assembled and is eager to assist Mr. Drury in obtaining relief for the class.

    Mr. Drury has consistently worked to collaborate with each of the other plaintiffs and their

counsel in the subsequently filed suits. Hall’s case has already benefitted from the insight,

expertise, and resources that Mr. Drury and Loevy have brought to the table and shared

generously with all other plaintiffs and their counsel. Indeed, Mr. Drury is unique amongst all

plaintiff’s counsel in these cases as he is the only one to regularly conferred with and updated

Hall’s counsel since day one. His insights and advice have been invaluable. And critically, his

central concern throughout, expressed in word and deed, was for a fair and just resolution for the

individual plaintiffs and the putative class members.

    No doubt Mr. Drury’s own application will provide the details of his experience and

qualifications, but it should be remarked here that beyond any of his legal or professional

accomplishments, Mr. Drury’s personal temperament also makes him ideally suited to guide this

litigation.

Dated: February 23, 2021
                                                                              Submitted by:

                                                                              s/Michael Drew




Suarez v. Charles Tyrwhitt, Inc, 20-cv-05915, (N.D. IL)(diversity class action, biometric timeclock); Bernardo
Cardona v. Magid Glove and Safety Manufacturing Company, LLC, No. 2021 CH 00084, (Cir. Ct. Cook
County)(class action, biometric timeclock).
     Case: 1:21-cv-00135 Document #: 12 Filed: 02/23/21 Page 3 of 4 PageID #:92




Michael W. Drew
Neighborhood Legal LLC
20 N. Clark Street #3300
Chicago, IL 60602
312-967-7220
mwd@neighborhood-legal.com


Michael Wood
Celetha Chatman
Community Lawyers LLC
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Tel (312) 757-1880
cchatman@communitylawyersgroup.com

Attorneys for Plaintiff Anthony Hall
     Case: 1:21-cv-00135 Document #: 12 Filed: 02/23/21 Page 4 of 4 PageID #:93




                                CERTIFICATE OF SERVICE

I, Michael Drew, an attorney, hereby certify that on February 23, 2021, I filed the foregoing
document via CM/ECF which will e-mail a copy of the same to all counsel of record.



                                                            /s/ Michael W. Drew
